UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-1894



PAUL JOSEPH DUGGAN,

                                            Plaintiff - Appellant,

         versus

WAYNE M. EVERD,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CA-93-2740-HAR)


Submitted:   September 20, 1996          Decided:   October 3, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Paul Joseph Duggan, Appellant Pro Se.    Henry Richard Duden, III,
Annapolis, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order imposing

monetary sanctions, to be paid to the court for his violation of

Federal Rule of Civil Procedure 11. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Duggan v.
Everd, No. CA-93-2740-HAR (D. Md. May 22, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2